DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 3, 8-10, 13, and 16-19 are objected to because of the following informalities:
On line 3 of claim 1, “a distal end” should read “the distal end” to provide proper antecedent basis.
On line 10 of claim 1, “the part” should read “a part” to provide primary antecedent basis for the portion not wrapped by the braid.
On line 5 of claim 1, “a inner” should “an inner” to correct a grammatical error.
On line 2 of claim 3, “the rigidity” should read “a rigidity” to provide primary antecedent basis.
On lines 2-3 of claim 8, “at least one of the filaments protrudes outwardly from other filaments” should read “at least one of the plurality of filaments protrudes outwardly from other filaments of the plurality of filaments” to provide consistent use of terminology.
On line 1 of claim 9, “the rigidity” should read “a rigidity” to provide primary antecedent basis.
On line 8 of claim 10, “tends to increase” should read “increases” to use a more appropriate phrase (“tends to” is a conditional term).
On line 2 of claim 13, “tends to decrease” should read “decreases” to use a more appropriate phrase (“tends to” is a conditional term).
On line 5 of claim 16, “smaller” should read “less” to use a more appropriate term.
On line 3 of claim 17, “can be guided” should read “is guidable” to use a more appropriate phrase (“can be” is a conditional term).
On line 1 of claim 18, “it” should read “the microcatheter” to provide consistent use of a term.
On line 7 of claim 18, “can be guided” should read “is guidable” to use a more appropriate phrase (“can be” is a conditional term).
On line 2 of claim 19, “can be bent” should read “is bendable” to use a more appropriate phrase (“can be” is a conditional term).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 9,775,963).
In regard to claim 1, Miller discloses a microcatheter (10), with tubular structure (a, b), comprising a catheter body (12), a sharp portion (see tapered portion of 16 in Figure 3) disposed at a distal end (distal end of 16) of the catheter body (12); wherein the catheter body has a proximal end (at proximal portion of 18) and a distal end (distal end of 16), the catheter body comprises: a inner layer (24), with a hollow lumen (shown in Figure 3); a tubular intermediate layer (26, 32) wrapped outside the inner layer, comprising a spring layer (26) and a braid (32) above the spring layer (shown in Figure 3), the braid extending longitudinally along a part of the spring layer (see Figure 3); and a tubular outer layer (34), wrapped outside the intermediate layer; wherein, the part of the spring layer (portion of 26 extending along 16) which is not wrapped by the braid is bent at a certain angle along a longitudinal axis of the catheter body (see a bent angle of 16 in Figure 2).
In regard to claim 16, Miller disclose wherem the microcatheter further comprises: a needle base (14; examiner notes “needle” is functional term”, aka- a base for a needle), arranged proximal to the catheter body (see Figure 7A); and a connecting member (20), located between the needle base and the catheter body (see Figures 7A-7B), the rigidity of which is smaller than that of the catheter body (the pull wire is bendable while the handle 14 is not).
In regard to claim 17, Miller discloses wherein the part of the spring layer (portion of 26 extending along 16) which is not wrapped by the braid is bent at a certain angle, such that the sharp portion of the distal end of the catheter body can be guided into an entrance of a side branch artery (functional limitation; the deflectable section 16 is capable of guiding into a side branch artery).
In regard to claim 18, Miller discloses wherein it further comprises: a guide wire, arranged in a lumen of the catheter body, extending through the spring layer (see element 40; see also col. 12, line 50- col. 13, line 33); wherein by retracting the guide wire from the distal end of the spring layer, the part of the spring layer not wrapped by the braid is bent at a certain angle relative to the longitudinal axis of the catheter body, so that the sharp portion of the distal end of the catheter body can be guided into the entrance of the side branch artery (functional limitation; the deflectable section is bendable for insertion into various blood vessels).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
The instant disclosure describes the parameters of length ratios (claim 2), outer diameters (claim 14), length of the non-wrapped portion (claim 15), and bend angles (claim 19) as being merely preferable, and does not describe these features as contributing any unexpected results to the system. As such, parameters such as length ratios (claim 2), outer diameters (claim 14), length of the non-wrapped portion (claim 15), and bend angles (claim 19) are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitations of the length ratios (claim 2), outer diameters (claim 14), length of the non-wrapped portion (claim 15), and bend angles (claim 19) would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Skarda (US 2003/0009095).
Miller discloses the limitations of claim 1 and further discloses wherein a rigidity of the intermediate layer (26, 32) is greater than the rigidity of the inner layer (24) and the outer layer (34); the outer layer is made of a polymer (col. 5, lines 18-42), and the polymer of the outer layer is embedded in the intermediate layer so as to cover the intermediate layer (see claim 1 which specifies the structures are embedded in the wall) as is recited in claim 3, and wherein the spring layer (26) is a hollow skeleton tube (see Figure 3) as is recited in claim 4.
Miller discloses at col. 5, lines 18-42 that the outer layer is made of a polymer, but fails to disclose the specific material set forth in claim 3 (thermoplastic polymer).  Skarda teaches at paragraph [0050] that it is known in the art of catheters to use the claimed material (thermoplastic polymer) to manufacture the outer layer.  In view of the teaching of Skarda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invetion to select thermoplastic polymer as the specific type of polymer from which to manufacture the outer layer of Miller, because it amounts to selection of a known material based on its known suitability for the purpose.
Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Jackson et al. (US 2016/0346506; hereafter Jackson).
Miller discloses all of the limitations recited in the independent claim but fails to expressly disclose “wherein an outer diameter of the spring layer decreases gradually from the proximal end of the catheter body to the distal end of the catheter body” as is recited in claim 5. 
In a similar art, Jackson discloses a catheter with a spring member (20) which includes an outer diameter that gradually decreases from the proximal to distal ends (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller with the diameter transition of Jackson in order to provide a smaller diameter distal end.  The ordinary skilled artisan would appreciate that the smaller distal end would provide easier access to remote vasculature.
Miller discloses all of the limitations recited in the independent claim but fails to expressly teach the limitations of claim 10.
In a similar art, Jackson discloses a catheter the spring layer (20) being a tapered spring whose diameter decreases gradually from the proximal  end to the distal end of the catheter body (see Figure 5), and the spring layer comprises a distal section (34a), a proximal section (30), and a gradational section (32) connected between the distal section and the proximal section, and wherein a pitch of the distal section and the proximal section is constant (see par. [0242]-[0243]), and the pitch of the distal section is greater than the pitch of the proximal section (see par. [0242]-[0243]), and the pitch of the gradational section tends to icrease im a direction from the proximal end to the distal end (see par. [0242]-[0243]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller with the pitch transition of Jackson in order to provide the desired flexibility for the intended use of the catheter.
In regard to claim 11, the recited pitches are considered to be design considerations well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the specific pitches would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Truckai (US 5,019,057).
Miller discloses all of the limitations recited in the independent claim but fails to expressly disclose the braid comprises round filaments and flat filaments as is recited in claim 6.  The examiner notes that Miller does disclose flat filaments (helical ribbon coil) but not additional round filaments.
In a similar art, Truckai discloses a catheter with a tubular sheath (16b) comprising both round filaments (24, 26) and flat filaments (18b, 20b).  Truckai teaches that this configuration (Figure 3) provides excellent torsional and longitudinal stiffness and improved bonding between layers (see col. 4, lines 44-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miller with the round and flat filaments of Truckai in order to provide the enhanced physical properties associated with this configuration.
In regard to claim 7, Miller already discloses that the braid (26) is a spiral in the direction of the longitudinal axis (see at least Figure 3).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and Truckai and further in view of McFerran et al. (US 2010/0030191; hereafter McFerran).
	Miller and Truckai, in combination, teach all of the limitations recited in claim 6, but fails to further teach “wherein the braid is formed by interlacing a plurality of filaments, and at least one of the filaments protrudes outwardly from other filaments so that a helical convex rib can be formed on an outer surface of the braid” as is recited in claim 8.
	In a similar art, McFerran teaches a catheter (10) with a braided member (64, 68) wherein the braided member transitions from a three coil configuration (64) to a single coil configuration (68), wherein the three coil configuration can be considered as a protrusion from the single coil configuration that forms a helical convex rib at the outer surface of the braid (see the transition in Figure 2 from single to three coils).  The transition from three coils to a single coil alters the physical performance of the catheter (stiffer proximal end) (see par. [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the transition of McFerran (thereby forming the recited helical convex rib) in order to at least form a stiffer proximal end and a more flexible distal end (a known desirable configuration in catheters).
Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of van Muiden (US 5,851,203; hereafter Muiden).
	Miller discloses all of the limitations recited in claim 1, but fails to further teach “wherein the rigidity of the outer layer decreases gradually from the proximal end of the catheter body to the distal end of the catheter body; the outer diameter of the outer layer decreases gradually from the proximal end of the catheter body to the distal end of the catheter body; and the thickness of a wall of the outer layer decreases gradually from the proximal end of the catheter body to the distal end of the catheter body” as is recited in claim 9.
	In a similar art, Muiden discloses a catheter (1) wherein the rigidity of the outer layer decreases gradually from the proximal end of the catheter body to the distal end of the catheter body (transition from section 4 to section 5); the outer diameter of the outer layer decreases gradually from the proximal end of the catheter body to the distal end of the catheter body (see Figure 1); and the thickness of a wall of the outer layer decreases gradually from the proximal end of the catheter body to the distal end of the catheter body (see Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miller with the outer layer configuration of Muiden in order to provide a rigidity transition that is well suited for small blood vessels (see abstract of Muiden).
Allowable Subject Matter
Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783